OPINION ON PETITION TO REHEAR
HENRY, Chief Judge.
The petition to rehear is respectfully denied.
Much of the petition takes two members of the Court to task for allegedly applying a “balancing of the equities” test. The opinion shows facially that equitable considerations formed no part of the Court’s construction of the statute. After construing Section 49-605, T.C.A., and holding that it was inapplicable to Federal Revenue Sharing Funds, we said:
This result not only is dictated by the language of the statute, but is commanded by considerations of equity and fundamental fairness.
Thus, it is evident that the matter of “balancing equities” formed no part of the statutory construction consideration. Moreover, three members of this Court expressly disapproved these considerations, thus rendering this portion of the opinion dicta and ineffective.
This Court is acutely aware of the financial considerations involved and is not unsympathetic to the problems of the City of Jackson. The City’s prayer for relief must be addressed to the General Assembly. We have construed the appropriate statutes and are satisfied with the conclusions we have reached.
All members of the Court continue to adhere to their previously expressed views.
FONES, COOPER, BROCK and HARBI-SON, JJ., concur.